Exhibit 10.4

March 23, 2007

Personal and Confidential

Keith Schneider

10608 Allenwood Lane

Great Falls, Va. 22066

Dear Keith:

We are pleased in this letter agreement (the “Agreement”) to extend an offer of
employment with Networkcar, Inc. (the “Company”) for you to commence employment
with the Company on March 26, 2007, or on such later date as you shall commence
employment with the Company (the “Start Date”).

 

1. Title: Your position with the Company will be President. You will report to
the Board of Directors (the “Board”) of the Company or its designee.

 

2. Salary: Your annual salary will be $250,000 (“Salary”), payable bi-weekly and
subject to normal deductions and withholdings.

 

3. Bonus: In addition to your Salary, you will be eligible, based upon both
objective and subjective goals (the “Goals”) established by the Board or its
Compensation Committee, in its sole discretion after consultation with you, to
receive a bonus following the end of each full calendar year during your
employment in an amount, depending upon your achievement of the Goals, equal to
up to 50% of your Salary, less such deductions or amounts to be withheld as
required by applicable law and regulations (the “Performance Bonus”). To the
extent the Board of the Company determines that you have met the subjective 2007
Goals and determines to pay your Performance Bonus for the year ending
December 31, 2007, your Performance Bonus shall be 50% of your Salary pro rated
for the portion of the year that you worked. The Board will consider granting an
additional bonus beyond that contained in this Section 3 based upon you
significantly exceeding the Goals.

 

4. Equity Participation: Immediately following your acceptance of this offer,
the Company, will recommend to its parent company, HUGHES Telematics, Inc.
(“HTI”), that you be awarded an option to purchase 1,200 shares of common stock
(the “Equity Grant”) of HTI, pursuant to an agreement which will reflect the
specific terms of the Equity Grant, including, but not limited to, terms
relating to vesting, exercisability and expiration. The exercise price per share
is expected to be $100 per share. Vesting terms shall include that the option
shall vest with respect to 200 shares on each of the first, second and third
anniversaries of your Start Date (total of 600 shares) and that the remaining
600 shares shall vest on March 31, 2010 to the extent the EBITDA of the Company,
as defined in agreement, exceeds $18.6 million for fiscal year 2009. The Board
of Directors of HTI has been informed of this offer and has expressed its
intention to approve the Equity Grant effective upon your first day of
employment by the Company. In order to further incentivize you based upon your
performance and events at the Company and/or HTI, you will be eligible to
receive future equity grants as determined by the Board of Directors of HTI in
its sole discretion.



--------------------------------------------------------------------------------

5. Office: Your primary office will be based at the Company’s facilities in San
Diego, CA. It is anticipated that your responsibilities will require extensive
travel and that in addition to the San Diego, CA office you will operate
occasionally from remote office space in Atlanta, Georgia or other locations
deemed necessary to fulfill your responsibilities.

 

6. Benefits: You will be eligible to receive and/or participate in employee
benefits commensurate with your position with the Company, all subject to the
terms and conditions of the various benefits plans:

 

  a) 401(k) Plan: Upon the effective date of this Agreement, you will be
eligible to participate in the Company’s 401(k) Plan. (More information on this
plan will be provided to you.)

 

  b) Medical: Upon the effective date of this Agreement, you will be eligible
for medical insurance partially paid by the Company. (More information on this
plan will be provided to you.)

 

  c) Life Insurance and Disability: Upon the effective date of this Agreement,
you will be eligible for this Company-paid insurance benefit. You will also be
eligible for Company-paid short and long-term disability coverage. (More
information on these plans will be provided to you.)

 

  d) Vacation: During each calendar year, you will be entitled to a paid
vacation of three (3) weeks, to be taken at such time or times during the
applicable year as you wish, subject to the Company’s business needs, provided
however, your cannot accrue more than five (5) weeks of vacation.

Nothing contained in this Agreement is intended to impair the ability of the
Company to change the terms or availability of any benefit plans in the future.

 

7.

Confidential Information and Invention Assignment Agreement: In connection with
the commencement of your employment with the Company, you will be required to
execute a Confidential Information and Invention Assignment Agreement, in the
interim, you will keep secret and will not at any time (whether during the time
you are employed by the Company or thereafter) use for your own or another’s
advantage, or reveal to any person, firm, company or organization, and will use
your utmost endeavors to prevent the publication or disclosure of any
confidential information of the Company, including but not limited to trade
secrets, business methods, computer systems and information and strategic plans,
which you knew or ought reasonably to have known to be confidential concerning
the business or affairs of (a) the Company, (b) any holding company of the
Company from time to time and any subsidiary of the Company or any such holding
company from time to time (a Group company), (c) any joint venture in which it
or they may participate or (d) any of its or their customers, so far as such
confidential information shall have come to your knowledge during your
employment with the Company. In addition, you will agree, as set forth in the
Confidential Information and Invention Assignment Agreement that will be
executed in connection with your



--------------------------------------------------------------------------------

 

employment with the Company, that the Company shall own all rights in and to the
results and proceeds of your services under this Agreement, including anything
which is, in whole or in part, created, developed and/or produced by you and
which is suggested by or related to your employment under this Agreement.

 

8. At-will Employment: Nothing herein, and nothing included in any other
materials provided to you, should be construed as promising or indicating that
you will be employed for any particular length of time. To the contrary, you
will be employed on an “at-will” basis, meaning that you may quit at any time
and the Company may terminate you at any time, with or without notice, or any
reason or no reason at all. Should the Company terminate you, without Cause (as
defined below) or should you terminate for Good Reason (as defined below), you
shall be entitled to an amount equal to one year’s Salary and Bonus, less
applicable taxes and withholdings, upon your execution (and non-revocation) of a
release of claims in favor of the Company and its affiliates and agreement to
make yourself reasonably available to provide transition services and
consultation to the Company, subject to your other business and personal
commitments, for a 90-day period following such employment termination. In
addition, to the extent that such a termination without Cause or for Good Reason
occurs within one year of the Start Date, the Company will provide assistance
with your relocation back to Virginia, including actual moving and associated
cost of up to $100,000, assuming such relocation occurs within six months of
such termination, upon presentation of documentation satisfactory to the Company
in its reasonable discretion.

For purposes of this Section 8, Cause shall mean:

(i) gross neglect by you of your duties hereunder; (ii) your conviction of any
felony; (iii) your conviction of any lesser crime or offense involving the
property of the Company or any of its subsidiaries or affiliates; (iv) your
conviction of any offense involving moral turpitude; (v) gross negligence or
willful misconduct by you in connection with the performance of any portion of
your duties hereunder; or (vi) breach by you of any material provision of this
Letter that is not cured within fifteen (15) days of receipt of notice of such
material breach, to the extent curable.

Good Reason shall mean any of the following, without your written consent, that
is not cured by the Company within fifteen (15) days of the receipt from you of
notice: (i) a change in your title or any removal of you from your position as
President, (ii) any material diminishing of your responsibilities, duties,
authority or reporting lines from those set forth herein; (iii) a reduction by
the Company in your Salary or in the Bonus for which you are eligible; (iv) any
change in the location of the offices of the Company in which your office is
located by more than 50 miles from its location in San Diego, California as of
the date hereof; or (v) breach by the Company of any material provision of this
Letter.

 

9. Integration: This Agreement together with the Confidential Information and
Invention Assignment Agreement that will be executed in connection with your
employment by the Company, are intended to set forth the entire agreement
regarding your employment by the Company and cannot be changed or terminated
orally. This Agreement together with the Confidential Information and Invention
Assignment supersedes all prior negotiations or agreements, whether oral or
written, regarding the terms and conditions of your employment by the Company
(including but in no way limited to compensation, duration, termination and
benefits). This is a fully-integrated agreement.



--------------------------------------------------------------------------------

10. Moving and Relocation Expenses: The Company shall reimburse you for
reasonable out-of-pocket moving and relocation expenses related to packing,
transport and moving fees for all personal property, including personal
vehicles, closing costs associated with the sale of your current Virginia
residence and flights for family members and including three (3) house hunting
trips by you and your spouse. The maximum amount reimbursable under this
Section 10, upon presentation of documentation satisfactory to the Company in
its reasonable discretion, shall be $140,000.

 

11. Temporary Housing and Commuting Expenses: Following the Start Date and for
up to three months following such date, you may commute to San Diego, CA
headquarters and will be reimbursed for actual out-of-pocket travel and
temporary housing expenses prior to your move.

 

12. Business Expenses: The Company shall reimburse you for all reasonable
business incurred by you in connection with his employment with the Company in
accordance with Company policies.

 

13. Severability: If any provision of this Agreement is held to be unenforceable
for any reason, it shall not affect the enforceability of any other provision of
this Agreement. The parties agree that there is separate consideration for each
provision of this Agreement and that all of the provisions of this Agreement are
severable.

 

14. Successors and Assigns: This agreement is personal to you and shall not,
without the prior written consent of the Company, be assignable by you. This
Agreement, however, shall inure to the benefit of and be binding upon the
Company and its successors and assigns in all respects, and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes and to the fullest extent permitted at law. As used
herein, the terms “successor” and “assignee” shall include any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly acquires the stock of the Company
or to which the Company assigns this Agreement by operation of law or otherwise.

 

15. Applicable Law: The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of New York without regard to principles of conflict of laws.

In addition, on your date of hire, you will accept the Company’s standard
employee agreements with respect to corporate policies and conduct, including
the Confidential Information and Invention Assignment Agreement. This offer is
also contingent on your ability to satisfy the eligibility requirements for
employment in the United States, including as appropriate proof of citizenship
and/or permanent residency. By signing this letter you represent that you have
full authority to accept this position and perform the duties of the position
without conflict with any other obligations and that you are not involved in any
situation that might create, or appear to create, a conflict of interest with
respect to your loyalty to or duties for the Company. You specifically warrant
that you are not subject to an employment agreement or restrictive covenant
preventing full performance of your duties to the Company.

Keith, we are very pleased to offer you a position with the Company. Please
execute the enclosed copy of this Agreement and return it to me.



--------------------------------------------------------------------------------

Sincerely, /s/ Jeffrey Leddy Jeffrey Leddy Chairman Networkcar, Inc.

 

Agreed to this 25 day of March, 2007. /s/ Keith Schneider Keith Schneider